       Case 7:20-cv-03700-KMK-PED Document 1 Filed 05/14/20 Page 1 of 6




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117798

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                               WHITE PLAINS DIVISION



 Blima Kohen, individually and on behalf of all others
 similarly situated,                                            Docket No:

                                         Plaintiff,             CLASS ACTION COMPLAINT

                             vs.
                                                                JURY TRIAL DEMANDED
 Trans Continental Credit & Collection Corp.,

                                         Defendant.


       Blima Kohen, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Trans Continental Credit & Collection Corp. (hereinafter referred to as “Defendant”), as
follows:


                                       INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).




                                                 1
          Case 7:20-cv-03700-KMK-PED Document 1 Filed 05/14/20 Page 2 of 6




          3.    Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
          4.    At all relevant times, Defendant conducted business within the State of New York.


                                             PARTIES
          5.    Plaintiff Blima Kohen is an individual who is a citizen of the State of New York
residing in Orange County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Trans Continental Credit & Collection Corp.,
is a New York Corporation with a principal place of business in Westchester County, New York.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                 THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,



                                                  2
       Case 7:20-cv-03700-KMK-PED Document 1 Filed 05/14/20 Page 3 of 6




91 (2d Cir. 2008).
       17.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he or
she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the plaintiff
consumer's actions or inaction in response to a communication from a debt collector are irrelevant.
Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”) to Boston Children’s
Health Physicians.
       22.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
personal medical care.
       23.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  3
        Case 7:20-cv-03700-KMK-PED Document 1 Filed 05/14/20 Page 4 of 6




        25.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        26.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        27.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated May 22, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
        28.     The Letter conveyed information regarding the alleged Debt.
        29.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        30.     The Letter was received and read by Plaintiff.
        31.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        32.     Plaintiff was enrolled in New York's Medicaid program through Fidelis at the time
the medical services were rendered.
        33.     Other than for co-pays, Medicaid patients may not be balance-billed.
        34.     The alleged Debt represents unlawful balance billing.
        35.     By sending a collection letter to Plaintiff to collect on the alleged Debt, Defendant
misrepresented the status of the debt as collectible, when it was not.
        36.     As such, Defendant violated Sections 1692e and 1692f of the FDCPA.
        37.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692f and
is liable to Plaintiff therefor.


                                      CLASS ALLEGATIONS
        38.     Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
        39.     Plaintiff seeks to certify a class of:
                      All consumers to whom Defendant sent a collection letter seeking to
                      collect on a debt covered by Medicaid, substantially and materially
                      similar to the Letter sent to Plaintiff, which letter was sent on or after a
                      date one year prior to the filing of this action to the present.

        40.     This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.


                                                    4
        Case 7:20-cv-03700-KMK-PED Document 1 Filed 05/14/20 Page 5 of 6




        41.     The Class consists of more than thirty-five persons.
        42.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        43.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        44.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        45.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with


                                                   5
     Case 7:20-cv-03700-KMK-PED Document 1 Filed 05/14/20 Page 6 of 6




               g. Such other relief that the Court determines is just and proper.

DATED: May 5, 2020
                                         BARSHAY SANDERS, PLLC

                                         By: _/s/ Craig B. Sanders
                                         Craig B. Sanders, Esquire
                                         100 Garden City Plaza, Suite 500
                                         Garden City, New York 11530
                                         Tel: (516) 203-7600
                                         Fax: (516) 706-5055
                                         csanders@barshaysanders.com
                                         Attorneys for Plaintiff
                                         Our File No.: 117798




                                            6
